DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 11-19 in the reply filed on October 05, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 16, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claim 13 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "about" in claims 15, 16, 18 and 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-13, 15-16, 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Voda (US 5,445,625, from IDS filed on February 25, 2020, hereinafter Voda ‘625).
In re claim 11, Voda ‘625 teaches a multi-angulated catheter, comprising: a first straight portion adjacent a distal end of the multi-angulated catheter (fig. 5, 86); a first shaft extending from a proximal end of the first straight portion (fig. 5, 84), the first shaft disposed at a first obtuse angle with respect to the first straight portion (fig. 5, 84 and 
In re claim 12, Voda ‘625 teaches wherein one of the first and second obtuse angles is a positive angle and the other is a negative angle (fig. 5, the positive angle and negative angle to similarly formed as what Applicant defined in Drawing Fig. 2). 
In re claim 13, Voda ‘625 teaches wherein the first straight portion, first shaft, and second shaft form a generally concave shape (fig. 5). 
In re claim 15, Voda ‘625 teaches wherein the first obtuse angle is about 105.degree. to about 140.degree. (fig. 5A&B, col. 15, lines 1-18). 
In re claim 16, Voda ‘625 teaches wherein the second obtuse angle is about 135.degree. to about 150.degree. (fig. 5A&B, col. 15, lines 1-18). 
In re claim 19, Voda ‘625 teaches wherein the first straight portion extends out of the plane at an angle between about 5.degree. and about 140.degree. (fig. 5A&B, col. 15, lines 1-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voda ‘625 in view of Lange et al. (US 6,036,682, from IDS filed on February 25, 2020, .
In re claim 14, Voda ‘625 fails to teach further comprising a coiled end extending from a distal end of the first straight portion. 
Lange ‘682 teaches a multi-angulated catheter, comprising: a first straight portion adjacent a distal end of the multi-angulated catheter (fig. 4, 42 is at the end of 40 next to 38); a first shaft extending from a proximal end of the first straight portion (fig. 4, the next 42 of the first 42), the first shaft disposed at a first obtuse angle with respect to the first straight portion (fig. 5, 40 can be bent); and a second shaft extending from a proximal end of the first shaft, the second shaft disposed at a second obtuse angle with respect to the first shaft (fig. 4, the next next 42), wherein the first straight portion extends out of a plane defined by the first and second shafts (fig. 4, fig. 5 and that all 40 can be bent).
Lange ‘682 also teaches further comprising a coiled end extending from a distal end of the first straight portion (fig. 4, 38) as evident by Garcia ‘403 (See col. 3, lines 30-33).
Note that Applicant also admitted that: Pigtail catheters of Lange ‘682’s 38 are known in the art. See, for example U.S. Pat. No. 5,307,403, incorporated herein by reference. The catheter can be produced in any of the standard French sizes (4, 5, 6, 7 or 8 French) (Spec. 0019).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Voda ‘625 to include the features of . 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voda ‘625 in view of Vidyarthi (US 2009/0082756, from IDS filed on February 25, 2020, hereinafter Vidyarthi ‘756).
In re claim 17, Voda ‘625 fails to teach wherein the second shaft is longer than the first shaft. Although it would have been obvious that the 82 of Voda ‘625 needs to be longer than 84 in order to insert 80 in to regions that’s longer from outside the body and the targeted coronary artery. 
Furthermore, Vidyarthi ‘756 teaches a multi-angulated catheter, comprising: a first [straight] portion adjacent a distal end of the multi-angulated catheter (fig. 2, 133); a first shaft extending from a proximal end of the first straight portion (fig. 2, 135), the first shaft disposed at a first obtuse angle with respect to the first straight portion (fig. 2, 335); and a second shaft extending from a proximal end of the first shaft, the second shaft disposed at a second obtuse angle with respect to the first shaft (fig. 2, 137, angle 357 to 135), wherein the first straight portion extends out of a plane defined by the first and second shafts (fig. 2, 133 is out of plane of 135 and 137). 
And that Vidyarthi ‘756 teaches wherein the second shaft is longer than the first shaft (fig. 2, 137 is longer than 135).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Voda ‘625 to include the features of . 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voda ‘625.
In re claim 18, Voda ‘625 fails to explicitly teach wherein the total length of the first straight portion and first shaft is between about 30 mm and about 60 mm. 
But Voda ‘625 teaches “[t]he length of the straight portions 84 and 86 can be 6 cm. and 1.5-2.0 cm., respectively.” See Col. 15, lines 15-18).
And the total length of the first straight portion and first shaft is 61.5 mm (6cm + 1.5cm).
61.5 mm is about 60 mm. And even if it’s only 60 mm claimed by the Applicant, this minor difference would fall within the optimization or a design choice. It would have been obvious matter of design choice to modify the 61.5 mm of Voda ‘625 to be within 60 mm, since Applicant has not disclosed that having 60 mm at this specific length solves any stated problems or is for any particular purpose and it appears that 61.5 mm would perform equally well. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793